UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1287


JUANITA L. JONES, a/k/a Juanita L. Owens,

                Plaintiff – Appellant,

          v.

J. CALVIN HILL, Judge District Court 28; JULIE M. KEPPLE;
PATRICIA K. YOUNG; CITY OF ASHEVILLE; STATE OF NORTH
CAROLINA; JOHN DOE; CHARLES E. BARNARD; ANNIE M. BARNARD;
BUNCOMBE COUNTY COMMISSIONERS; DREW REISINGER, Register of
Deeds; BOARD OF SURVEYORS; NATION STAR MORTGAGE; PETER
HENRY; ALAN STYLES; UNIVERSAL INSURANCE COMPANY, agent of
Paul Swank; GEICO INSURANCE AGENCY, a/k/a ArrowHead General
Insurance Agency; DISTRICT COURT OF BUNCOMBE COUNTY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cv-00328-MR-DLH)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juanita L. Jones, Appellant Pro Se. Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina;
Ervin L. Ball, Jr., BALL, BARDEN & BELL, PA, Asheville, North
Carolina; William E. Loose, Asheville, North Carolina; Curtis
William Euler, Asheville, North Carolina; Patricia Shields,
HEDRICK, GARDNER, KINCHELOE & GAROFALO, LLP, Raleigh, North
Carolina; Michael T. Hosmer, MCGUIRE WOODS, LLP, Charlotte,
North Carolina; Peter Randle Henry, Asheville, North Carolina;
Ann Cox Rowe, James G. Welsh, Jr., DAVIS & HAMRICK, LLP, Winston
Salem, North Carolina; Courtney C. Britt, TEAGUE, CAMPBELL,
DENNIS & GORHAM, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Juanita L. Jones seeks to appeal the district court’s

orders of March 17, 2014 and March 21, 2014 denying her various

motions     in   this    civil    action.         This     court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory      and       collateral    orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                 The orders Jones seeks

to appeal are neither final orders nor appealable interlocutory

or collateral orders.            Accordingly, we dismiss the appeal for

lack of jurisdiction.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court   and     argument     would   not        aid   the

decisional process.

                                                                           DISMISSED




                                          3